NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted October 29, 2015* 
                                Decided November 16, 2015 
                                               
                                           Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        RICHARD A. POSNER, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge
 
No. 15‐1542 
 
WINFORD BRYANT,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 14 C 5384 
KEITH S. BRIN,                                     
      Defendant‐Appellee.                         Charles R. Norgle, 
                                                  Judge. 
 
                                         O R D E R 

       Winford Bryant, an Illinois prisoner, filed this civil‐rights suit against the Clerk of 
the Circuit Court of Lake County, Illinois, and moved to proceed in forma pauperis. 
See 42 U.S.C. § 1983; 28 U.S.C. § 1915(a)(1). The district court dismissed the case for 
failure to state a claim and noted that the dismissal counts as a “strike” under 28 U.S.C. 
§ 1915(g). Bryant filed a notice of appeal, and the district court authorized him to 
proceed IFP on appeal. Yet the court did not know, because Bryant had lied about his 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐1542                                                                             Page 2 
 
litigation history, that he previously had incurred strikes in two other lawsuits (and in 
both was told by the district court that he had incurred a strike). See Bryant v. Obama, 
No. 10 C 6278 (N.D. Ill. Nov. 18, 2010); Bryant v. Obama, No. 10 C 2375 (N.D. Ill. July 13, 
2010). In Bryant’s form complaint, where directed to disclose “ALL lawsuits” filed “in 
any state or federal court,” he listed only Bryant v. Del Re, No. 05 C 2509 (N.D. Ill. 
Mar. 20, 2007), which had settled and thus did not incur a strike. 

        Thus, Bryant has incurred three strikes. He may not proceed with this appeal IFP 
unless he is in “imminent danger of serious physical injury,” which he is not. 
See 28 U.S.C. § 1915(g). The district court was misled into granting IFP on appeal, and 
Bryant may not benefit from this error. See Ammons v. Gerlinger, 547 F.3d 724, 725 
(7th Cir. 2008); Robinson v. Powell, 297 F.3d 540, 541 (7th Cir. 2002). Having attempted to 
deceive federal judges about his IFP status, Bryant “cannot expect favorable treatment 
on matters of discretion,” which includes the privilege to proceed IFP. See Campbell v. 
Clarke, 481 F.3d 967, 969 (7th Cir. 2007). The appeal is dismissed and Bryant remains 
responsible for all fees due, both to this court and the district court. See id.; Thurman v. 
Gramley, 97 F.3d 185, 188 (7th Cir. 1996), overruled in part on other grounds by Walker v. 
O’Brien, 216 F.3d 626, 628–29 & n.1 (7th Cir. 2000). If Bryant attempts to file other 
litigation without paying required fees, he risks an order under Support Sys. Int’l, Inc. v. 
Mack, 45 F.3d 185 (7th Cir. 1995), barring him from filing any civil suits in this circuit 
until he has paid all the fees he owes. See Campbell, 481 F.3d at 970. 

                                                                                DISMISSED.